DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.
Applicant argues that the Drawings satisfy the requirement that the drawings must show every feature of the invention specified in the claims.
However, Applicant cites that conventional features should be illustrated in the drawings in the form of a graphical symbol or labeled representation, but Applicant has not stated that it believes that these features are conventional features.  
Furthermore, Applicant points to Paragraph 299 with respect to the one or more fibers laid on a 2-dimensional substrate.  However, Paragraph 299 only refers to a planar waveguide, which does not appear to be one or more fibers, but rather a plate shaped waveguide.  Furthermore, while one or more fibers is depicted in the Figures, the 2-dimensional substrate and the fibers being laid thereon is not depicted.
Applicant points to Fig. 25 for showing the fiber core, but Fig. 25 merely shows the fiber and not the fiber core, fiber bundle core, fiber solid core or combination of solid core and fiber bundle.
Applicant points to Fig. 25 for showing the scattering feature, but Fig. 25 merely shows the fiber and not the scattering feature.


Applicant argues that the previous combination of references does not teach the Lambertian emission.  Insofar as this argument applies to the new grounds of rejection, as seen below, Hikmet et al. (US PGPub 2012/0170602 A1) teaches the laser and phosphor combination being a Lambertian emitter.  
As seen in MPEP §2143(I)(C, D), use of a known technique to improve similar devices in the same way or applying a known technique to a known device ready for improvement to yield predictable results are exemplary rationales for obviousness.
Alternatively, Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  Therefore, success in achieving the combination of recited limitations, as motivated by the various references appears predictably successful.
Furthermore, as seen in Paragraph 268 of Applicant’s specification, the numerical aperture used for Applicant’s device is 0.05 to about 0.7, which is below or the same as the numerical aperture taught by Li et al.  Therefore, it appears that Applicant’s disclosed invention does not teach any substantial differences that would surprisingly allow easier or make possible the recited combinations of limitations of small diameter and high coupling efficiency than was available to the prior art.

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 11/23/2020 and 3/5/2021 have been considered.

	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more fibers comprises waveguides laid on a 2-dimensional substrate (claim 5), wherein the fiber core is configured as a fiber bundle core or a combination of solid core and fiber bundle type fibers (claim 6), wherein the leaky fiber comprises a scattering feature therein to produce a directional side scattering characteristics yielding preferential illumination in a range of angles off zero degrees along the length of fiber body up to 90 degrees perpendicular to the fiber body (claim 15), the one or more passive luminaries comprised in waveguide integrated into troffers, furniture and building design elements (claim 20), the one or more passive luminaries included as illumination elements for in-door/outdoor lighting, architectural features (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

However, amended claim 1 now recites one or more optic members configured to capture the white light emission from the phosphor member.
Therefore, this limitation of claim 7 fails to further limit claim 1 since it the white light source modules are not able to be directly coupled to the one or more light source modules with the optic members intervening therebetween.  
Furthermore, it is noted that “one or more fibers” should be - -the one or more fibers- -.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	The amendments filed 3/24/2021 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US PGPub 2017/0051883 A1) in view of Rousseau et al. (US PGPub 2018/0266658 A1) and Niemi (USPN 4,152,752 A) and Hikmet et al. (US PGPub 2012/0170602 A1) and Yatsuda et al. (US PGPub 2014/0376246 A1) and Nakazato et al. (US PGPub 2016/0245471 A1), or alternatively in further view of Li et al. (US PGPub 2014/0268815 A1) and English et al. (US PGPub 2003/0063476 A1).
	As to claim 1, Raring et al. discloses (Fig. 26) A laser-based fiber-coupled white light illumination system comprising: one or more white light source modules located at a source position, each comprising: a laser device 402 comprising a gallium and nitrogen containing material (Paragraph 253) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 92); a phosphor member 406 configured as a wavelength converter (Paragraph 91) and an emitter (Paragraph 199) and disposed to allow the laser electromagnetic radiation being optically coupled to a primary surface of the phosphor member 406; an angle of incidence configured between the laser electromagnetic radiation and the primary surface of the phosphor member 406, the phosphor member 406 configured to convert at least a fraction of the 

    PNG
    media_image1.png
    428
    499
    media_image1.png
    Greyscale
Raring et al.

    PNG
    media_image2.png
    428
    577
    media_image2.png
    Greyscale
Raring et al.

    PNG
    media_image3.png
    420
    619
    media_image3.png
    Greyscale
Raring et al.

Rousseau et al. teaches (Fig. 5 and corresponding parts of Fig. 2A) coupling light from a phosphor member 201 into an optical fiber 502 configured to have first ends to couple with the one or more light source modules 400 to capture the light emission and transport the white light emission at least partially along a fiber axis to respective second ends 503 in order to transport and deliver light output via the optical fiber (Paragraph 29).

    PNG
    media_image4.png
    417
    565
    media_image4.png
    Greyscale
Rousseau et al.

    PNG
    media_image5.png
    313
    497
    media_image5.png
    Greyscale
Rousseau et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. to include an optical fiber in order to transport captured light emission, as taught by Rousseau et al., which allows remote delivery of light.
Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but Raring et al. in view of Rousseau et al. is silent as to the optical fiber outputting to a passive luminary.  
	Niemi teaches (Figs. 1 and 6) a light source 4 using fiber optics 9 (Col. 3, lines 12-16) to deliver light to one or more passive luminaries 11 substantially free of electrical power supply disposed at an illumination location coupled to the respective second ends to distribute the Page 2 of 7Appl. No.Amdt. dated October 9, 2019 Preliminary Amendmentlight emission of light source 4 to one or more illumination patterns, wherein the illumination location 2 is separated from the one or more white light source module 4 location by a remote distance.

    PNG
    media_image6.png
    324
    484
    media_image6.png
    Greyscale
Niemi
	Therefore, it would be obvious to one having ordinary skill in the art at the time the invention to apply the device of Raring et al. in view of Rousseau et al. to the building illumination system of taught by Niemi, in order to apply the advantages, of Raring et al. in view of Rousseau et al., such as compact, high brightness and high efficiency light source, to a building illumination system.
	Raring et al. in view of Rousseau et al. and Niemi is silent as to the white light emission from the phosphor member being incoherent and having a Lambertian emission pattern.  
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).

    PNG
    media_image7.png
    260
    382
    media_image7.png
    Greyscale
Hikmet et al.

    PNG
    media_image8.png
    285
    455
    media_image8.png
    Greyscale
Hikmet et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Niemi to make the light output of the light source to be white with Lambertian light distribution, and therefore also incoherency, in order to increase uniformity of the emission patterns, as taught by Hikmet et al..
	Furthermore, Raring et al. teaches the white light source module has a collimating element (Fig. 32, Paragraph 269, cap member as lens; Fig. 35 #608, 
Yatsuda et al. teaches (Fig. 14) using lens 18 to collimate and condense the beam into the fiber core 14, wherein the white light emission is input with a source diameter smaller than a core diameter 22.

    PNG
    media_image9.png
    719
    346
    media_image9.png
    Greyscale
Yatsuda et al.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a core diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).

    PNG
    media_image10.png
    291
    472
    media_image10.png
    Greyscale
Nakazato et al.
Since the output beam from the light source needs to be input into the fiber, as taught by Yatsuda et al., it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers in order to fit the output beam into the optical fiber.  Furthermore, it would be obvious to make the optical fiber core to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.   
	With respect to the combination of a Lambertian emission with a small fiber core diameter, while light source of Yatsuda et al. (Paragraph 91) and Nakazato et al. (Paragraph 92) is a laser light source, since the primary reference Raring et al. teaches a collimating element (Fig. 32, Paragraph 269, cap member as lens; Fig. 35 #608, Paragraph 290) to collect the light, it would be apparent to one having ordinary skill in the art that a collimating and focusing lens would similarly focus the light beam down to a suitable size for a light fiber, particularly, a light fiber of small size such as 100 to 800 micrometers taught by Nakazato et al. as suitable for transport of light.  As seen in MPEP §2143(I)(C, D), use of a known technique to improve similar devices in the same 
Alternatively, Li et al. teaches (Fig. 3) a light source 125 (which may be lasers or LEDs, Paragraphs 23 and 60) wherein the fiber diameter of 0.5- 20 mm (Paragraphs 25 and 26) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26), with optic 160 in order to collimate or focus the light into the fiber (Paragraphs 59 and 60).  

    PNG
    media_image11.png
    554
    481
    media_image11.png
    Greyscale
Li et al.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Since the LED is known to have Lambertian emission, as taught by English et al. and is still suitable to be used with a small diameter fiber on the order of the same size as that of Nakazato et al., as taught by Li et al. (Paragraph 25 and 26, core size not recited, but entirety of core plus cladding diameter in the 0.5 mm to 20 mm range, with the core necessarily being less than that), and the laser and phosphor of the modified 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency and ability to couple with focused light from a Lambertian emitter).  
As to claim 2, Raring et al. discloses (Figs. 31, 32) that each of the one or more white light source modules comprises a surface- mount device (SMD) type package (Paragraphs 264, 268, 269).
	As to claim 3, Raring discloses (Fig. 35) that each of the one or more white light source modules comprises a package selected from a flat package( Paragraph 290), TO9 Can, TO56 Can, TO-5 can, TO-46 can, CS-Mount, G-Mount, C-Mount, and micro-channel cooled package.

As to claim 6, Raring et al. is silent as to the material of the fiber and the type of core of the fiber.
Yatsuda et al. teaches (Fig. 14) the fiber comprises made of glass with a solid core 22 (Paragraphs 93 and 95).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the fiber a glass fiber with a solid core, as taught by Yatsuda et al., since the selection from among known suitable fiber types for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 12, Raring et al. discloses that the light-emission mode characterizing the phosphor member with a white light emission comprises one of a reflection mode (Fig. 26, Paragraphs 90 and 254) or a transmission mode (Fig. 12, Paragraphs 90 and 223), wherein in the reflection mode the white light emission is emitted from the same surface of the phosphor member that the laser beam is incident upon and in the transmission mode the white light emission is emitted from at least a different surface of the phosphor member than the laser beam is incident upon.
As to claim 18, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. teaches (Niemi Fig. 6) that the passive luminary comprises one or more light-emission and light-shaping features therein based on scattering, reflection 36a (Col. 4, line 44), color conversion, and/or collimation to produce a desired spatial illumination pattern, color quality, and/or aesthetic characteristic.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. as applied to claim 1 above, and further in view of Kitano et al. (US PGPub 2018/0017220 A1)
	As to claim 8, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. is silent as to Applicant’s optical connector.
	Kitano et al. teaches (Fig. 1) an optical connector 350 for detachably connecting (Paragraph 31) the one or more passive luminaries 100 to the respective second ends 351 of the one or more fibers 310 to deliver the light emission in order to prevent a change in the position of the light output due to shaking due to the rigid nature of connected element 320 (Paragraphs 29, 54).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. to include a detachable connector similar to that of Kitano et al. at the passive luminary in order to allow for a flexible fiber connected to a rigid connected element to prevent a change in position of the light output due to shaking, as taught by Kitano et al.

Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Kitano et al., or alternatively in further view of Li et al. and English et al. as applied to claim 8 above, and further in view of Bennett et al. (US PGPub 2014/0247619 A1).
Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Kitano et al., or alternatively in further view of Li et al. and English et al. teaches a white light supply member (Niemi Fig. 1, #7), but is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Niemi and Kitano et al.
However, as discussed above, English et al. teaches that LED have substantially Lambertian emission (Paragraph 25) and Hikmet et al. a laser and phosphor source is Lambertian (Paragraphs 3 and 29).
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Kitano et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. as applied to claim 9 above, and further in view of Erdl et al. (WO 2019/086176 A1, citations refer to attached machine translation, of record).
As to claim 10, Raring et al. in view of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Kitano et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. teaches (Niemi Figs. 1 and 2A) a light distributing device 8 to split the light into channels, but Raring et al. in view of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Kitano et al. and Bennett et al., or alternatively in 
Erdl et al. teaches (Fig. 1) an optical switch module 5 configured to switch one input of white light emission to one of multiple outputs respectively to multiple optical channels 9 respectively coupled to multiple passive luminaries 10, a fast switching MEMS mirror 5 (Page 3, lines 91-95, 104; Page 5, lines 165-168) to generate spatial modulation to the multiple optical channels, one or more sensors to collect environmental information at the illumination location, and a controller (Page 3, line 120-Page 4, line 138) including sensor signal input unit (controller must have an input unit since it receives information from the sensor), processing unit (controller must have processing unit since it evaluates the detected light intensity), and driver unit (controller must have driver unit since it controls the light units) configured to process the sensor signal to generate a feedback control signal to drive the one or more white light source modules in order to control the illumination of different luminaries from one light source and allowing illumination of only the desired luminaries (Paragraphs 30-34).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to control the illumination of different luminaries from one light source to allow illumination of only the desired luminaries, as taught by Erdl et al.
It is noted that Erdl et al. recites that the control device and the particular functions related to the units (signal input, processing, and driver unit) claimed, but does not explicitly recite those specific units.  However, those units must be present since the controller performs those functions.  Alternatively, it is well-known in the art to have .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Kitano et al. and Bennett et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. as applied to claim 10 above, and further in view of Caruso et al. (US PGPub 2009/0086475 A1)
As to claim 11, Raring et al. in view of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Kitano et al. and Bennett et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. is silent as to Applicant’s tuning of the light source module.
Caruso et al. teaches (Fig. 1) moving the wavelength conversion material 16, wherein the wavelength conversion material 16 varies over its length in order to allow for tuning of the light (Paragraph 34-40) by adjusting the laser electromagnetic radiation from the laser device and the phosphor emission from the phosphor member to achieve color tuning and illumination pattern adjustment of the white light emission, for example to tune between warm and cool white color temperatures (Paragraph 64) .
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the white light source module of Raring et al. in view of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Kitano et al. and Bennett et al. and Erdl et al., or alternatively in .

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. as applied to claim 1 above, and further in view of Li (US PGPub 2008/0192458 A1, hereinafter Li ‘458).
As to claim 19, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. teaches the passive luminaries to be ceiling lights (Niemi Fig. 1 #11), but is silent as to the luminaries being pendant or chandelier lights.
Li ‘458 teaches including waveguide in chandeliers (Paragraph 47). 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the passive luminary include a chandelier, as taught by Li, in order to apply the advantages of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al., such as a centralized light source, to chandeliers.  In the modified device, the light would pass from central light source via light pipes 9a like 
As to claim 20, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. teaches the passive luminaries to be ceiling lights (Niemi Fig. 1 #11), but is silent as to the luminaries being troffers, built into fabrics, furniture, and/or building design elements.
Li ‘458 teaches including waveguide in the fabric of a drape curtain (Fig. 6, Paragraph 45)
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the passive luminary include a fabric drape curtain, as taught by Li, in order to apply the advantages of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al., such as a centralized light source, to drape curtains. In the modified device, the light would pass from central light source via light pipes 9a like those of Niemi and then into the drape curtain substantially similarly to light fixtures 11 of Niemi.
As to claim 21, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. teaches the passive luminaries to be ceiling lights (Niemi Fig. 1 #11), but is silent as to the luminaries being in-door/outdoor lighting, decorative accessories, architectural features, household or industrial appliances, vehicles, submerged lightings for swimming pools and Jacuzzis.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the passive luminary include a decorative accessory, such as a wall sconce or chandelier, as taught by Li, in order to apply the advantages of Raring et al. in view of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al., such as a centralized light source, to decorative accessories. In the modified device, the light would pass from central light source via light pipes 9a like those of Niemi and then into the decorative accessories substantially similarly to light fixtures 11 of Niemi.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Peng et al. (US PGPub 2006/0087864 A1) and Sakurada (US PGPub 2007/0091634 A1) and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al.
As to claim 1, Raring et al. discloses (Fig. 26) A laser-based fiber-coupled white light illumination system comprising: one or more white light source modules located at a source position, each comprising: a laser device 402 comprising a gallium and nitrogen containing material (Paragraph 253) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 92); a phosphor member 
Raring et al. discloses generally using an optical fiber (Paragraph 265), but is silent as to Applicant’s fiber coupled to the phosphor member to capture the white light emission.
Rousseau et al. teaches (Fig. 5 and corresponding parts of Fig. 2A) coupling light from a phosphor member 201 into an optical fiber 502 configured to have first ends to couple with the one or more light source modules 400 to capture the light emission and transport the white light emission at least partially along a fiber axis to respective second ends 503 in order to transport and deliver light output via the optical fiber (Paragraph 29).

Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but Raring et al. in view of Rousseau et al. is silent as to the optical fiber outputting to a passive luminary.  
Peng et al. teaches (Figs. 1A and 2B) outputting fiber optics bundle 106/226 to a passive luminary 104/224 in order to provide illumination to a panel 210.

    PNG
    media_image12.png
    444
    485
    media_image12.png
    Greyscale
Peng et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the invention to apply the device of Raring et al. in view of Rousseau et al. to the 
Raring et al. in view of Rousseau et al. and Peng et al. teaches the light source in the bundles (Peng et al. Paragraph 25), but is silent as to the illumination location being separated from the one or more light source module locations by a remote distance.
Sakurada teaches (Fig. 2) separating the illumination unit 5a from the light source 30 by fiber group 7a in order to allow for higher degree of freedom for arrangement of the light emitting devices (Paragraph 51).

    PNG
    media_image13.png
    469
    693
    media_image13.png
    Greyscale
Sakurada
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to extend the fiber bundles into a remote distance in order to allow for a higher degree of freedom for arrangement of the light emitting devices, as taught by Sakurada.

Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Peng et al. and Sakurada et al. to make the light output of the light source to be white with Lambertian light distribution, and therefore also incoherency, in order to increase uniformity of the emission patterns, as taught by Hikmet et al..
	Furthermore, Raring et al. teaches the white light source module has a collimating element (Fig. 32, Paragraph 269, cap member as lens; Fig. 35 #608, Paragraph 290), but Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. is silent as to Applicant’s core diameter of the one or more fibers and the optic members providing white light emission with a source diameter smaller than the core diameter.
Yatsuda et al. teaches (Fig. 14) using lens 18 to collimate and condense the beam into the fiber core 14, wherein the white light emission is input with a source diameter smaller than a core diameter 22.

Since the output beam from the light source needs to be input into the fiber, as taught by Yatsuda et al., it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers in order to fit the output beam into the optical fiber.  Furthermore, it would be obvious to make the optical fiber core to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.   
	With respect to the combination of a Lambertian emission with a small fiber core diameter, while light source of Yatsuda et al. (Paragraph 91) and Nakazato et al. (Paragraph 92) is a laser light source, since the primary reference Raring et al. teaches a collimating element (Fig. 32, Paragraph 269, cap member as lens; Fig. 35 #608, Paragraph 290) to collect the light, it would be apparent to one having ordinary skill in the art that a collimating and focusing lens would similarly focus the light beam down to a suitable size for a light fiber, particularly, a light fiber of small size such as 100 to 800 micrometers taught by Nakazato et al. as suitable for transport of light.  As seen in MPEP §2143(I)(C, D), use of a known technique to improve similar devices in the same way or applying a known technique to a known device ready for improvement to yield predictable results are exemplary rationales for obviousness.
Alternatively, Li et al. teaches (Fig. 3) a light source 125 (which may be lasers or LEDs, Paragraphs 23 and 60) wherein the fiber diameter of 0.5- 20 mm (Paragraphs 25 
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Since the LED is known to have Lambertian emission, as taught by English et al. and is still suitable to be used with a small diameter fiber on the order of the same size as that of Nakazato et al., as taught by Li et al. (Paragraph 25 and 26, core size not recited, but entirety of core plus cladding diameter in the 0.5 mm to 20 mm range, with the core necessarily being less than that), and the laser and phosphor of the modified device of the prior art is Lambertian, as modified by Hikmet et al. (Paragraphs 3 and 29), one having ordinary skill in the art would find it obvious to use the optical focusing and collimating elements as well as fiber of similar size and similar core size since the selection of from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art and also since using similar elements would lead to readily availability of components since the prior art device with LEDs and lasers already use these components.  Furthermore, it would be obvious to use smaller fibers in order to reduce material and increase flexibility of the fiber to be used in various spaces.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also 
As to claim 5, Raring et al. in view of Rousseau et al. and Peng et al. and Sakurada and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. teaches that the one or more fibers comprises waveguides (Peng et al. #104, 224) laid on a 2-dimensional substrate 230 (Paragraph 28) and optical fiber cables disposed in a one-dimensional configuration (Sakurada #7a are one dimensional in direction of extension of the fiber group 7a).  

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Bennett et al. and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al.
	As to claim 1, Raring et al. discloses (Fig. 26) A laser-based fiber-coupled white light illumination system comprising: one or more white light source modules located at a source position, each comprising: a laser device 402 comprising a gallium and nitrogen containing material (Paragraph 253) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 92); a phosphor member 406 configured as a wavelength converter (Paragraph 91) and an emitter (Paragraph 199) and disposed to allow the laser electromagnetic radiation being optically coupled to 
Raring et al. discloses generally using an optical fiber (Paragraph 265), but is silent as to Applicant’s fiber coupled to the phosphor member to capture the white light emission.
Rousseau et al. teaches (Fig. 5 and corresponding parts of Fig. 2A) coupling light from a phosphor member 201 into an optical fiber 502 configured to have first ends to couple with the one or more light source modules 400 to capture the light emission and transport the white light emission at least partially along a fiber axis to respective second ends 503 in order to transport and deliver light output via the optical fiber (Paragraph 29).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. to include an optical fiber in 
Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but Raring et al. in view of Rousseau et al. is silent as to the optical fiber outputting to a passive luminary.  
Bennett et al. teaches (Figs. 1 and 2C) a light source 130 using a transmission fiber 135 (Paragraph 30, intervening optical fiber, Paragraph 59, transmission fiber, Paragraph 61 light transmission element) to deliver light to one or more passive luminaries 140 substantially free of electrical power supply (Paragraph 63, passive) disposed at an illumination location (within 110) coupled to the respective second ends (end of 135 connecting to 140) to distribute the light emission of the light source 130 to one or more illumination patterns, wherein the illumination location 120 is separated from the one or more light source modules 130 location 110 by a remote distance (separated by distance of 135).

    PNG
    media_image14.png
    608
    421
    media_image14.png
    Greyscale
Bennett et al.

    PNG
    media_image15.png
    122
    408
    media_image15.png
    Greyscale
Bennett et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the invention to apply the device of Raring et al. in view of Rousseau et al. to the illumination system taught by Bennett et al., in order to apply the advantages, of Raring et al. in view of Rousseau et al., such as compact, high brightness and high efficiency light source, to a building illumination system.
Raring et al. in view of Rousseau et al. and Bennett et al. is silent as to the white light emission from the phosphor member being incoherent and having a Lambertian emission pattern.  

Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Bennett et al. to make the light output of the light source to be white with Lambertian light distribution, and therefore also incoherency, in order to increase uniformity of the emission patterns, as taught by Hikmet et al.
	Furthermore, Raring et al. teaches the white light source module has a collimating element (Fig. 32, Paragraph 269, cap member as lens; Fig. 35 #608, Paragraph 290), but Raring et al. in view of Rousseau et al. and Bennett et al. Hikmet et al. is silent as to Applicant’s core diameter of the one or more fibers and the optic members providing white light emission with a source diameter smaller than the core diameter.
Yatsuda et al. teaches (Fig. 14) using lens 18 to collimate and condense the beam into the fiber core 14, wherein the white light emission is input with a source diameter smaller than a core diameter 22.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a core diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).

	With respect to the combination of a Lambertian emission with a small fiber core diameter, while light source of Yatsuda et al. (Paragraph 91) and Nakazato et al. (Paragraph 92) is a laser light source, since the primary reference Raring et al. teaches a collimating element (Fig. 32, Paragraph 269, cap member as lens; Fig. 35 #608, Paragraph 290) to collect the light, it would be apparent to one having ordinary skill in the art that a collimating and focusing lens would similarly focus the light beam down to a suitable size for a light fiber, particularly, a light fiber of small size such as 100 to 800 micrometers taught by Nakazato et al. as suitable for transport of light.  As seen in MPEP §2143(I)(C, D), use of a known technique to improve similar devices in the same way or applying a known technique to a known device ready for improvement to yield predictable results are exemplary rationales for obviousness.
Alternatively, Li et al. teaches (Fig. 3) a light source 125 (which may be lasers or LEDs, Paragraphs 23 and 60) wherein the fiber diameter of 0.5- 20 mm (Paragraphs 25 and 26) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency 
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Since the LED is known to have Lambertian emission, as taught by English et al. and is still suitable to be used with a small diameter fiber on the order of the same size as that of Nakazato et al., as taught by Li et al. (Paragraph 25 and 26, core size not recited, but entirety of core plus cladding diameter in the 0.5 mm to 20 mm range, with the core necessarily being less than that), and the laser and phosphor of the modified device of the prior art is Lambertian, as modified by Hikmet et al. (Paragraphs 3 and 29), one having ordinary skill in the art would find it obvious to use the optical focusing and collimating elements as well as fiber of similar size and similar core size since the selection of from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art and also since using similar elements would lead to readily availability of components since the prior art device with LEDs and lasers already use these components.  Furthermore, it would be obvious to use smaller fibers in order to reduce material and increase flexibility of the fiber to be used in various spaces.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form 
As to claim 7, Raring et al. in view of Rousseau et al. and Bennett et al. and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. teaches (Bennett et al. Figs. 1, 2C) that one or more fibers 135 are directly coupled to the one or more white light source modules 130 or wherein the leaky fibers 140 are coupled to the respective second ends of the one or more fibers 135 to deliver the white emission.

Claims 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Bennett et al. and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. as applied to claim 1 above, and further in view of Fewkes et al. (US PGPub 2013/0088888).
As to claim 13, Raring et al. in view of Rousseau et al. and Bennett et al. and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. teaches (Bennett et al. Figs. 1, 2C and 5A) that the one or more passive luminaries 140 comprises one or more leaky fibers 140 (Paragraph 77) respectively coupled with the one or more fibers 135, but is silent as to the exact connection between the fibers and the leaky fibers.
Fewkes teaches (Fig. 9A) connecting the transmission fiber 12A and the leaky fiber 12 by splicing 164 (Paragraph 102).

As to claim 14, over Raring et al. in view of Rousseau et al. and Bennett et al. and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Fewkes et al., or alternatively in further view of Li et al. and English et al. teaches that the leaky fiber 140 comprises a scattering feature (Bennett et al. Paragraphs 77; Fewkes et al. Paragraph 63, Fig. 2, #32) therein to produce uniform light scattering over illumination angles up to 360 degrees around (Bennett et al. Fig. 5A, Fewkes et al. Paragraph 63, Fig. 9A).
	As to claim 16, Raring et al. in view of Rousseau et al. and Bennett et al. and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Fewkes et al., or alternatively in further view of Li et al. and English et al. teaches (Bennett et al. Fig. 5B) that the leaky fiber 140 comprises light-emission features 510 therein based on scattering (Bennett et al. Paragraph 77, Fewkes et al. Paragraph 63, Fig. 2, #32), reflection (Bennett et al. Paragraph 77), or collimation (Bennett et al. Fig. 5B, light output is narrowed by reflector) to produce an illumination pattern in a fixed or varied directional angle range.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Bennett et al. and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Fewkes et al., or alternatively in further view of Li et al. and English et al. as applied to claim 13 above, and further in view of Bickham et al. (US PGPub 2011/0122646 A1).
As to claims 10 and 17, Raring et al. in view of Rousseau et al. and Bennett et al. and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Fewkes et al., or alternatively in further view of Li et al. and English et al. is silent as to Applicant’s claimed directional side scattering characteristics yielding preferential illumination in a range of angles off zero degrees along the length of fiber body up to 90 degrees perpendicular to the fiber body.
Bickham et al. teaches (Figs. 1 and 6B) a leaky fiber that directionally side scatters with preferential illumination in the forward direction at angles off zero degrees along the length of fiber body up to 90 degrees perpendicular to the fiber body (Fig. 6B, reference line “b’”) by including scattering elements in the fiber and a white ink coat in order to make the light angle more uniform (Paragraph 83).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include scattering elements and white ink coat in order to make the light more uniform as taught by Bickham et al.  Even though the modification is to make the light more uniform, significant directionality still exists at the wide forward angles as seen in Bickham et al. Fig. 6B.  Since this is taught as a suitable amount of uniformity by Bickham et al., it would be obvious to endeavor for this type as suitable amount of uniformity.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Bennett et al. and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Fewkes et al., or alternatively in further view of Li et al. and English et al. as applied to claim 13 above, and further in view of Cassarly et al. (US PGPub 2005/0231973 A1), or alternatively in further view of English et al. and Hikmet et al.
	As to claim 17, Raring et al. discloses that the light source emits with luminous flux of 10,000 lumens or greater (Paragraph 217).
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Niemi and Kitano et al.
However, as discussed above, English et al. teaches that LED have substantially Lambertian emission (Paragraph 25) and Hikmet et al. a laser and phosphor source is Lambertian (Paragraphs 3 and 29).
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the 
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Rousseau et al. and Bennett et al. and Fewkes et al. is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
	Raring et al. in view of Rousseau et al. and Bennett et al. and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Fewkes et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. teaches the coupling efficiency, but is silent as to the extraction efficiency.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the modifications apply the modifications of light scattering swath and tilted end mirror to the optical guide taught by Cassarly et al. to the leaky fiber of Raring et al. in view of Rousseau et al. and Bennett et al. and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Fewkes et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. in order to ensure high extraction efficiency, as taught by Cassarly et al. 
Therefore, with coupling efficiency of 40 to 95% and extraction efficiency of about 90%, the lumen output from the leaky fiber, using the 10,000 lumen input would result in at least 3,600 lumens output from the leaky fiber with optical efficiency of greater than 90%.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875